Citation Nr: 0124470	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  98-14 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
head injury, to include chronic headaches.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a partial amputation of the tip of 
the middle finger of the left hand.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a partial amputation of the tip of 
the ring finger of the left hand.

4.  Entitlement to a compensable initial evaluation for a 
laceration scar over the right eyebrow.

5.  Entitlement to an effective date earlier than February 
28, 1997, for the grant of service connection for residuals 
of partial amputations of the tips of the middle and ring 
fingers of the left hand.

6.  Entitlement to an effective date earlier than February 
28, 1997, for the grant of service connection for a 
laceration scar over the right eyebrow.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from May 1974 to May 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran testified before a Hearing Officer at the 
RO in November 1997.  In June 2001, the veteran testified at 
a hearing at the RO before the undersigned member of the 
Board.  Transcripts from those hearings have been associated 
with the claims folder.

The claims for service connection chronic headaches; higher 
initial evaluations for residuals of partial amputations of 
the tips of the middle and ring fingers of the left hand; and 
an effective date earlier than February 28, 1997, for the 
grant of service connection for residuals of partial 
amputations of the tips of the middle and ring fingers of the 
left hand and service connection for a laceration scar over 
the right eyebrow were denied by the Board in a June 1999 
decision.  However, in a separate decision that is being 
issued contemporaneously with this decision, the June 1999 
decision has been VACATED by the Board.

The issues of service connection for residuals of a head 
injury, to include headaches, and a compensable (increased) 
evaluation for a laceration scar over the right eyebrow are 
addressed in the remand that follows the order section of 
this decision.

The Board also notes that the veteran was denied service 
connection for the residuals of a laceration over the left 
eye in a June 1998 rating action.  A notice of disagreement 
was received in February 1999 and a Statement of the Case on 
this issue was mailed to the veteran in September 1999.  
Although a timely substantive appeal on the issue of service 
connection for the residuals of a laceration over the left 
eye does not appear to have been received, the veteran raised 
this issue at his June 2001 personal hearing.  However, the 
Board notes that the veteran limited his testimony to the 
contention that the residuals of the laceration over his left 
eye were manifested by complaints of headaches and faintness.  
A timely substantive appeal has been received with regard to 
the issue of service connection for the residuals of a head 
injury, to include headaches.  If there any other residuals 
that he believes are a result of the laceration injury, the 
veteran should identify these residuals to the RO and the 
appropriate steps should be taken to develop that claim.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran is right hand dominant.

3.  The partial amputations of the tips of the middle and 
ring fingers of the veteran's left hand are distal to the 
proximal interphalangeal joints and are productive of no 
symptoms or functional impairment other than some tenderness, 
soreness, and sensitivity. 

4.  A claim for service connection for a laceration scar over 
the right eyebrow or for service connection for residuals of 
partial amputations of the tips of the middle and ring 
fingers of the left hand was received not received by the RO 
prior to February 28, 1997, more than one year after the 
veteran's discharge from service; this fact is not in 
dispute.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a partial amputation of the tip of the 
middle finger of the left hand have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & West Supp. 2001); 
38 C.F.R. §§ 4.7, 4.10, 4.20, 4.31, 4.71a, Diagnostic Codes 
5149, 5154, § 4.118, Diagnostic Codes 7804, 7805 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a partial amputation of the tip of the ring 
finger of the left hand have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. §§ 4.7, 
4.10, 4.20, 4.31, 4.71a, Diagnostic Codes 5149, 5155, 
§ 4.118, Diagnostic Codes 7804, 7805 (2001).

3.  An effective date earlier than February 28, 1997, for the 
grant of service connection for residuals of partial 
amputations of the tips of the middle and ring fingers of the 
left hand is not warranted.  38 U.S.C.A. § 5110(a)(b) (West 
1991); 38 C.F.R. § 3.400(2001); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

4.  An effective date earlier than February 28, 1997, for the 
grant of service connection for a laceration scar over the 
right eyebrow is not warranted.  38 U.S.C.A. § 5110(a)(b) 
(West 1991); 38 C.F.R. § 3.400(2001); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
appellant's appeal , the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  After the RO's most recent consideration of 
the veteran's claims, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for higher evaluations for the partial 
amputations of the tips of the middle and ring fingers of his 
left hand.  The RO found the claims to be well grounded and 
obtained all available medical records pertinent to these 
claims.  The RO provided the veteran with a VA examination.  
The Board recognizes that the report of this examination is 
now over 5 years old.  However, there would be no useful 
purpose in affording the veteran another examination because 
of the underlying nature of the disability on appeal.  There 
is no outstanding evidence or information which should be 
obtained.  In sum, the facts relevant to these claims have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  

The facts pertinent to the veteran's earlier effective date 
claims are not in dispute and the law is dispositive.  As 
will be explained below, there is no additional information 
or evidence which could be obtained to substantiate either of 
these claims.  

Therefore, the veteran will not be prejudiced as a result of 
the Board deciding these claims without first affording the 
RO an opportunity to consider the claims in light of the 
regulations implementing the VCAA.


I.  Increased Evaluation

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities at issue.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities, 
except as noted below.

Service medical records reflect that the veteran sustained 
partial amputations of the tips of the 3rd and 4th fingers of 
his left hand in May 1975.  The wounds were cleaned, sutured, 
and dressed.  Service medical records document no 
complications or infections associated with the amputations.

In response to his February 1997 claim for service connection 
for the residuals of an amputation of the middle and ring 
fingers of the left hand, the veteran was afforded a VA 
orthopedic examination in May 1997.  He reported that he is 
right-handed.  He complained of occasional aches and pain in 
his middle and ring fingers.  He said he experienced problems 
with gripping or grasping objects with those fingers.  He 
stated that changes in the weather would cause a 
discoloration of the tips of his fingers as well as aching.  
The veteran reported that he worked in security, and that he 
was able to perform that job without difficulty.  

A physical examination of the left hand revealed partial 
amputation just to the tufts of the long and ring fingers.  
There were a little bit of tenderness, soreness and 
sensitivity to touch.  There also appeared to be a slight 
decrease in sensation.  There was no dysfunction with the 
proximal interphalangeal, distal interphalangeal, or 
metatarsal phalangeal joints.  The veteran had a normal grip 
and grasp.  He was able to get pulps to palm normally.  There 
was normal flexor extensor function to all fingers and normal 
dexterity in the left hand.  The diagnosis was partial 
amputation of the tips of the long and ring fingers of the 
left hand.  

By a rating action dated in July 1997, service connection was 
awarded for residuals of partial amputation of the tip of the 
middle finger of the left hand and residuals of partial 
amputation of the tip of the ring finger of the left hand.  A 
10 percent disability evaluation was assigned for each 
finger.

The veteran was afforded a personal hearing before a hearing 
officer at the RO in November 1997.  He stated that he was 
unable to grab and lift objects after prolonged use of his 
fingers.  He said his fingers would become cramped in such 
instances.  He also endorsed occasional soreness and 
discoloration.  He demonstrated that he was capable of 
flexing his fingers to touch the palm of his hand.  The 
veteran reported that he worked in the public school system 
as a security officer.  He denied receiving any current 
treatment for either finger disability.  He stated that he 
took Tylenol to alleviate the pain.

In a statement dated in July 1999, the supervisor for 
Building Services for the Toledo Public Schools indicated 
that the veteran performed work for his department during the 
summer months as a miscellaneous laborer.  He stated that the 
activities/jobs required the use of both hands all day.  The 
supervisor did not address whether the veteran's service-
connected finger disabilities interfered with his job 
performance.

At his personal hearing before the undersigned in June 2001, 
the veteran testified that the tips of his fingers would burn 
if he used them a lot.  He stated that the pain in his 
fingers was constant and that his ability to grasp was 
impaired.  He indicated that the tips of his fingers would 
also become discolored.  The veteran stated his work involved 
manual labor, and that his finger disabilities interfered 
with his job performance.  He maintained that he occasionally 
dropped things and, for that reason, his fellow employees 
were reluctant to work with him.  He noted that he had been 
recently laid off because his department had been eliminated.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evidence of record shows that the veteran is right hand 
dominant.  His left hand is therefore considered to be the 
minor extremity for rating purposes.  38 C.F.R. 
§ 4.69 (2000).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

Although the veteran does not have a tender or painful scar 
of either finger, he has been found to have a little 
tenderness, soreness and sensitivity which the RO has 
determined warrant a 10 percent evaluation for each 
amputation by analogy under Diagnostic Code 7804, which 
authorizes a 10 percent evaluation for a superficial scar if 
it is tender and painful on objective demonstration.  This is 
the maximum disability rating allowable under Diagnostic Code 
7804.  

Amputation of the ring or middle finger of the dominant or 
minor hand, without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto warrants a 10 
percent evaluation.  A 20 percent evaluation is warranted for 
amputation of the ring or middle finger of the dominant or 
minor hand, with metacarpal resection (more than one-half 
bone lost).  38 C.F.R. § 4.71a, Diagnostic Codes 5154, 5155.  

Amputations of the middle and ring fingers of the minor hand 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5149.  However, note (a) following this 
diagnostic code provides that the ratings for the ratings for 
multiple finger amputations apply to amputations at the 
proximal interphalangeal joints or through proximal 
phalanges.  Further, under note (c) following the diagnostic 
code, amputations at distal joints, or through distal 
phalanges, other than negligible losses, will be rated as 
prescribed for favorable ankylosis of the fingers.  

Favorable ankylosis of the ring and middle fingers of the 
dominant or minor hand warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5223.

Here, the record shows that the amputations only involved the 
tufts or tips of the fingers.  The amputations are distal to 
the proximal interphalangeal joints.  Therefore, neither 
amputation individually meets the criteria for a compensable 
evaluation and if the amputations were rated in combination 
they would only warrant a 10 percent rating.  Accordingly, it 
is to the veteran's advantage to rate the disabilities by 
analogy to painful and tender scars, as the RO has done.  

There is no appropriate basis for evaluating either 
disability as more than 10 percent disabling or finding that 
separate compensable evaluations are warranted for separate 
and distinct manifestations of the disabilities.  In this 
regard, the Board notes that there is in fact no medical or 
other substantiating evidence that the veteran has residual 
scars which are productive of functional impairment or 
subject to repeated ulceration or that he has limitation of 
motion, weakness or any functional impairment due to the 
amputations other than the tenderness and soreness 
contemplated by the assigned evaluations.   

The Board has considered  the benefit-of-the-doubt doctrine, 
but finds that there is no approximate balance of positive 
and negative evidence such as to warrant its application.  
The medical evidence preponderates against the veteran's 
claims.  

In reaching this decision, the Board has given consideration 
to whether staged ratings should be assigned; however, the 
level of disability has been consistent and does not warrant 
a higher rating for either disability during the initial 
evaluation period.  Fenderson v. West, 12 Vet.App. 119 
(1999).  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2000).  In this regard, the Board notes that the 
veteran has not required hospitalization for either 
disability and that the manifestations of each disability are 
those contemplated by the assigned evaluation.  In sum there 
is no indication that the average industrial impairment 
resulting from either disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has concluded that referral for extra-schedular 
consideration is not in order.

II.  Earlier Effective Date

Direct service connection will be granted effective the day 
following separation from service or the date entitlement 
arose if a claim is received within 1 year after separation 
from service; otherwise, the effective date will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 
3.400(b)(2). 

The record reflects that the veteran sought VA treatment for 
his now service-connected amputations of the left middle 
finger in July 1983.  At that time he had complaints of pain, 
and he related that he lost the tip of his finger during 
service.  However, the RO did not receive a claim for service 
connection for the veteran's amputations until February 28, 
1997.  

The veteran filed his claim for service connection for a scar 
above the right eyebrow in August 1997, but the RO construed 
the veteran's February 28, 1997, claim to include a claim for 
service connection for the scar above the right eyebrow.

At his personal hearing before a hearing officer at the RO in 
November 1997, the veteran reported that he sought VA 
treatment for his amputations as early as 1978.  He said 
personnel at that facility were not very accommodating.  He 
maintained that he wanted to apply for VA benefits, but that 
he was unaware of the proper way to do so.  He stated that he 
did not file a formal application for service connection for 
his amputations or scar until February 1997.  

Similar testimony was rendered by the veteran at his June 
2001 personal hearing before the undersigned.  He again said 
he was unaware of the steps needed to pursue a claim for 
service connection.  He stated he learned about the process 
in 1997.  He felt that he should have been advised that he 
was eligible for benefits when he was discharged.  The 
veteran contended that he should have received better 
assistance in this regard when he initially sought VA 
treatment in 1978.  At that time, he maintains that he asked 
for advice on how to file a claim for service connection, but 
that his request for help fell upon deaf ears.  He admitted, 
however, that all these discussions had been oral, and that 
he never wrote anyone regarding his inquiry into seeking 
service-connected benefits.

The Board recognizes that the Secretary has an affirmative 
duty under 38 U.S.C.A. § 7722 to inform veterans of the 
benefits available to them under the laws administered by VA 
and, to the maximum extent possible, to provide aid and 
assistance with respect to filing claims for benefits.  
However, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the language of 38 U.S.C.A. § 7722 
cannot be read to support the argument that VA is under a 
virtually universal duty to compare, contrast, and notify.  
Lewis v. Brown, 8 Vet. App. 287 (1995).

The Board is also not free to award an effective date prior 
to the date it receives a claim unless there is specific 
statutory authority for such retroactive effective date.  
There is no statutory provision which authorizes VA to award 
benefits retroactively on the basis that VA had previously 
failed to provide information concerning potential benefits 
eligibility under 38 U.S.C.A. § 7722.  See VA O.G.C. Prec. 
Op. No. 17-95 (June 21, 1995). 

The pertinent facts in this case are not in dispute.  The 
veteran's original claim for service connection was received 
on February 28, 1997, more than one year following his 
discharge from service.  The law is dispositive.  It provides 
that the earliest possible effective date for the grant of 
service connection is February 28, 1997.  Therefore, the 
veteran's claim for an earlier effective date must be denied 
because it is without legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a partial amputation of the tip of the 
middle finger of the left hand is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a partial amputation of the tip of the ring 
finger of the left hand is denied.

An effective date earlier than February 28, 1997, for the 
award of service connection for residuals of partial 
amputations of the tips of the middle and ring fingers of the 
left hand is denied.

An effective date earlier than February 28, 1997, for the 
award of service connection for a laceration scar over the 
right eyebrow is denied.


REMAND

The veteran contends that he has chronic headaches due to a 
head injury sustained during his active service.  He says his 
problems with headaches started shortly after he sustained 
this head injury and that they have been recurrent since 
then.  His wife reports that she has known the veteran since 
his service discharge, and that he has complained of 
headaches since that time.  A similar statement was received 
from the veteran's mother.  

The veteran also argues that a higher disability evaluation 
is warranted for his service-connected laceration scar over 
the right eyebrow.  He describes having an "ugly" scar over 
his right eye that is approximately two-and-a-half inches in 
length.  

The VCAA and the implementing regulations are also applicable 
to the veteran's remaining claims.  See Karnas.  

To date, the veteran has not been afforded a VA examination 
to determine the severity and level of disfigurement caused 
by his service-connected scar over the right eyebrow.  
Moreover, he has not been afforded a VA examination to 
determine the nature and etiology of any currently present 
headache disability.  Therefore, the Board has concluded that 
further development is required to comply with the VCAA and 
the implementing regulations.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should advise the veteran that 
he should submit, to the extent that he 
is able, medical evidence , such as a 
statement from a physician, linking any 
current disability manifested by 
headaches to service head trauma. 

2.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA and private, who may possess 
additional records pertinent to either of 
the issues on appeal.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran which have not 
been secured previously. 

3.  If the RO is unable to obtain a copy 
of any records identified by the veteran, 
it should so inform the veteran and his 
representative and request them to 
provide a copy of such records.

4.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent, and 
etiology of any currently present 
headache disability.  The veteran should 
be notified of the date, time, and place 
of the examination in writing.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed. 

The physician should be requested to 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
headache disability, if present, had its 
onset during the veteran's active service 
or is otherwise etiologically related to 
service.  The rationale for all opinions 
expressed must also be provided. 

5.  The RO should also schedule the 
veteran for a VA dermatology examination 
to determine the current extent of 
impairment from the service-connected 
scar over the right eyebrow.  The veteran 
should be notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner.  

The examiner should note the size and 
location of the veteran's service-
connected scar.  The examiner should 
provide an opinion as to whether the scar 
is disfiguring and, if so, an opinion as 
to whether the disfigurement is slight, 
moderate, or severe.  If the examiner 
believes that the scar is an 
exceptionally repugnant deformity, he or 
she should so state.  Any tissue loss, 
discoloration or color contrast should be 
described.  The examiner should also 
indicate whether the scar is poorly 
nourished, tender and painful on 
objective demonstration, or subject to 
repeated ulceration.  Any functional 
impairment due to the scar should also be 
identified.  

Color photographs depicting the scar 
should be taken and associated with the 
examination report.  

The rationale for all opinions expressed 
must also be provided.

6.  Then, the RO should review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

7.  Then, the RO should undertake any 
other development it deems to be required 
to comply with the notice and duty to 
assist provisions of the VCAA and the 
implementing regulations. 

8.  Then, the RO should readjudicate the 
issues remaining on appeal.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 



